UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 25, 2010 (52 weeks) o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-5084 TASTY BAKING COMPANY (Exact name of Company as specified in its charter) Pennsylvania 23-1145880 (State of Incorporation) (IRS Employer Identification Number) Navy Yard Corporate Center, Three Crescent Drive, Suite 200, Philadelphia, Pennsylvania 19112 (Address of principal executive offices including Zip Code) 215-221-8500 (Company's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class
